DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a bending operating part and a deviation preventive member in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a second notched portion" in lines 2-3.  It is unclear whether the applicant is claiming two notched portions. Since there is no first notched portion in claim 1, the second notched portion will be interpreted as “a notched portion”. Applicant should include first notched portion in independent claim 1 or make claim 4 dependent of claim 2.
Claim 7 recites the limitation "a second notched portion" in line 2.  It is unclear whether the applicant is claiming two notched portions. Since there is no first notched portion in claims 1 or 3, the second notched portion will be interpreted as “a notched portion”. Applicant should include first notched portion in claims 1 or 3 or should make claim 7 dependent of claim 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanemasa (U.S. Pub No. 20160051796).
Regarding claim 1, Kanemasa anticipates a medical instrument, comprising: a flexible tubular main body (10); a plurality of operating lines (30a, 30b) inserted into the flexible tubular main body (10) such that each of the operating lines has a tip end portion connected to a distal portion of the flexible tubular main body (10)([0036]); an operating part main body (80) positioned in a base end portion of the flexible tubular main body (10); a bending operating part (60) configured to rotate relative to the operating part main body (80) ([0046]) and to slide between a fixation position and an operation position ([0047]- rotate in clockwise direction and counterclockwise direction), such that the bending operating part (60) bends the distal portion of the flexible tubular main body (10) by individually applying a pulling force to the plurality of operating lines via rotation of the bending operating part (60)([0047]); a path defining part (the location of dotted lines where 30a and 30b are as seen in Fig.8 and inside of 84 in Fig.11) that defines a path of each of the operating lines (30a, 30b) inside the bending operating part (60); and a deviation preventive member (65) that prevents each of the operating lines (30a, 30b) from deviating from the path defined by the path defining part (the location of dotted lines where 30a and 30b are as seen in Fig.8)([0125]-65 is holding member with fixing disk 64 that holds wire), wherein a base end portion of each of the operating lines is fixed to the bending operating part (60)([0037]- 60 has engagement parts 66 engaging with base ends), when the bending operating part (60) is at the fixation position, the operating lines (30a, 30b) are in a relaxed state, and when the bending operating part (60) is at the operation position, the operating lines (60) are in a 
Regarding claim 2, Kanemasa anticipates a slider (88) configured to slide relative to the operating part main body (80) between a projection position and a retraction position, such that slider (88) restricts the rotation of the bending operating part (60) when the slider (88) is at the projection position and allows the rotation of the bending operating part (60) when the slider (88) is at the retraction position ([0050]), wherein the deviation preventive member (65) has a first notched portion (Annotated Fig.11) through which the slider (88) is configured to pass, and when the slider (88) slides between the projection position and the retraction position, the slider (88) passes through the first notched portion (Annotated Fig.11)([0050]). Although not explicitly stated as seen in Fig.6 and 7 the slider is over the first notch so since it slides it has to slide between the first notch.

    PNG
    media_image1.png
    277
    694
    media_image1.png
    Greyscale

Regarding claim 3, Kanemasa anticipates wherein the deviation preventive member (65) is formed as a member separate from the path defining part (the location of dotted lines where 30a and 30b are as seen in Fig.8 and inside of 84 in Fig.11) and is fitted into the path defining part (Fig.8). The deviation member 65 sits on top of 84 as seen in Fig.10.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanemsa (U.S. Pub No. 20160051796) in view of Bansal (U.S. Pub No. 20150094654).
Regarding claim 4, Kanemasa discloses wherein the deviation preventive member (65) has a notched portion (Annotated Fig.11 above) through which the operating lines (30a, 30b) pass (Annotated Fig. 8 below), and a peripheral boundary edge of the notched portion which the peripheral boundary edge is rounded in a thickness direction of the deviation preventive member (Annotated Fig.11 below). However, Kanemasa fails to disclose a peripheral boundary edge with a chamfered shape. Bansal discloses a medical device. Bansal discloses a chamfered edge (82)([0072]). It would be obvious to modify the peripheral boundary edge of Kanemasa with the chamfered edge of Bansal. This will help facilitate smooth movement of the operating lines ([0072]).

    PNG
    media_image2.png
    374
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    347
    838
    media_image3.png
    Greyscale

Regarding claim 7, Kanemasa discloses wherein the deviation preventive member (65) has a notched portion (Annotated Fig.11 above) through which the operating lines (30a, 30b) pass (Annotated Fig. 8 below), and a peripheral boundary edge of the notched portion which the peripheral boundary edge is rounded in a thickness direction of the deviation preventive member (Annotated Fig.11 below). However, Kanemasa fails to disclose a peripheral boundary edge with a chamfered shape. Bansal discloses a medical device. Bansal discloses a chamfered edge (82)([0072]). It would be obvious to modify the peripheral boundary edge of Kanemasa with the chamfered edge of Bansal. This will help facilitate smooth movement of the operating lines ([0072]).

    PNG
    media_image2.png
    374
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    347
    838
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 6, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the deviation preventive member has a second notched portion through which the operating lines pass, in combination with the other elements recited in the independent claim(s).
With respect to claim 8, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of the deviation preventive member has a second notched portion through which the operating lines pass, in combination with the other elements recited in the independent claim(s).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783